Citation Nr: 9919988	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active service from January 1951 until July 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
confirmed and continued a 10 percent disability evaluation 
for PTSD.  The veteran initiated and perfected an appeal on 
this issue.

In a rating decision in November 1991, the RO granted service 
connection for PTSD and assigned a noncompensable evaluation 
effective from April 1991.  The veteran disagreed with the 
evaluation assigned and perfected an appeal.  In July 1993, 
the Board granted a 10 percent disability evaluation.  The RO 
effected this decision in September 1993 with the assignment 
of a 10 percent disability evaluation effective from April 
1991.   

In February 1998, the veteran sought an increase in his 
service-connected PTSD and reported that he had been treated 
for PTSD during the recent six month period.  Amendments had 
been made to regulatory provisions that impact on claims for 
increased evaluation for PTSD.  On October 8, 1996, VA issued 
a final rule amending that portion of its Schedule for Rating 
Disabilities pertaining to mental disorders.  61 Fed. Reg. 
52, 695 (Oct. 8, 1996).  The revised regulations took effect 
on November 7, 1996.  

Our review finds, however, that the RO applied the pre-
revision criteria in evaluating this claim as discussed in 
the reasons and bases of the August 1998 rating decision.  
Although the statement of the case issued in May 1998 
included both the old and revised criteria, the basis for the 
decision as set forth in the discussion section was the old 
criteria.  Although the veteran, through his representative, 
contends that the regulatory change in the rating criteria of 
mental disorders occurred while this claim was in appellate 
status and, therefore, the version most favorable to the 
veteran should apply, our review finds that the claim was 
filed after the regulatory change.  The revised regulations 
for rating mental disorders were effective on November 7, 
1996.  As the veteran's claim for an increase was received in 
February 1998, the revised regulations are for application.  

In addition, our review notes that, when seen for outpatient 
treatment, the veteran has also been diagnosed with dysthymic 
disorder and adjustment disorder with anxiety.  The only 
diagnosis in March 1998, however, was PTSD.  The veteran 
should be afforded another PTSD examination for clarification 
of mental disorders diagnosed and attribution of symptoms to 
the appropriate disorder, if possible. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be afforded an 
examination for post-traumatic stress 
disorder; all indicated studies should be 
performed.  After a review of the 
examination findings and the entire 
evidence of record, the psychiatrist 
should provide a diagnosis concerning 
PTSD.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should state which symptomatology is 
associated with which disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) for PTSD and a 
definition of the numerical code 
assigned.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).

2.  The RO should again review the record 
and evaluate the veteran's claim under 
the revised regulations for rating mental 
disorders that were effective on November 
7, 1996, and in effect when the veteran's 
claim was received in February 1998.

3.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










